DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a Division of application No. 15/511,543, filed on Mar. 15, 2017, now Pat. No. 10,640,661, filed as application No. PCT/US2014/058091 on Sep. 29, 2014.
Claims 1-8 are pending. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. US 10,301,490. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-9: US ‘490 claims 4, 10-15 arrive at the present claims 1-9 in an anticipatory type manner. 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,640,661. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-9: US ‘490 claims 1-18 arrive at the present claims 1-9 in an anticipatory type manner. 





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bermel et al. (US 2013/0068131 A1). 
Regarding claim 1: Bermel is directed to a coalescing agent the coalescing agent comprising:
A polymer component including polyurethanes, polyamides, polyethylene, and polyesters ([0062] – [0063]), which are defined by the present invention as build materials.

A co-solvent (humectant) present in an amount of 1-20 wt% ([092] Bermel)
A surfactant present in an amount of 0.01 – 10 wt%, wherein suitable examples include Surfynol 440, which is the same surfactant of the present invention, and hence necessarily has a HLB value within the scope of the claims. 
A carbon black pigment present in an amount of 0.1-10 wt% 
A polymeric dispersant having a weight average molecular weight of less than 25,000; 
A balance of water ([0106] Bermel)
Bermel is directed to an ink composition. Given the broadest reasonable interpretation of a layer of a 3D printed object, it is the Examiners position that a single layer of the ink composition in Bermel is equivalent to a layer of a 3D printed object, since an ink layer contains at least some thickness and a 3D printed object is made of successive layers. 
While Bermel doesn’t mention a specific layer comprising the aforementioned components in a single coalescing agent, it would have been obvious to do so since they are disclosed as suitable. Therefore, it would have been obvious to one skilled in the art the time the invention to have selected layer of a 3D printed object comprising the coalescing agent of the present invention. 
Regarding claim 2: A polymer component including polyurethanes, polyamides, polyethylene, and polyesters ([0062] – [0063]), which are defined by the present invention as build materials.
Regarding claim 4: Suitable solvents include 2-pyrrolidone, 1,5-pentanediol, 1,6-hexanediol, triethyleneglycol, 3-methyl- 1,3-butanediol, which have a boiling point of less than 300 °C. 
Regarding claim 5: Suitable surfactants include acetylenic diol polyethylene oxide surfactants (such as the Surfynol family from Air Products and Chemicals Inc.), including Surfynol 440 ([0132] Bermel), which is the same surfactant of the present invention (equivalent to a self emulsifable surfactant based on acetylenic diol chemistry).
Regarding claim 6: Suitable polymeric dispersants include polyurethanes and styrene-acrylate copolymers ([0066] Bermel).
Regarding claim 7: The ink composition [coalescing agent] has a 10-ms dynamic surface tension of preferably 30-45 nN/m ([0089]) (equivalent to 30-45 dynes/cm).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bermel et al. as applied to claim 1 above, and further in view of Jackson et al. (US 2005/0274281) and Tyrell et al. (US 2012/0249661) and Lindstrom et al. (US 2013/0072614).
Regarding claim 3: Bermel teaches further additives include anti-kogation agents ([0075] Bermel), although doesn’t mention an amount.  
Tyrell is directed to an inkjet composition comprising an anti-kogation, wherein suitable anti-kogation agents include oleth-3 phosphate ([0039] Tyrell), which is present from about 0.01 to about 10 percentage by weight (wt %) of total weight of the ink composition. ([0042] Tyrell). One skilled in the art would have been motivated to select the anti-kogation agents including oleth-3 phosphate as the anti-kogation agent of choice in Bermel since reduces the amount of multivalent metal ion (such as calcium) presents in ink composition. Without being bound by any theory, it is believed that the efficiency of components to bind calcium reflects the anti-clogging effect and the filterability characteristics of ink compositions. ([0019] Tyrell). Further, oleth-3 phosphate is among a short list of options ([0039] Tyrell). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have select the anti-kogation agents including oleth-3 phosphate as the anti-kogation agent of choice in Bermel.
The composition can further comprise a chelating agent ([0075] Bermel), although an amount is not disclosed. 
	Jackson is directed to an aqueous inkjet ink with a chelator additive, wherein the chelator is present in an amount of 0.1-1.0 wt% based on the total weight of the ink. ([0073] Jackson). One skilled in the art would have been motivated to select this amount 
The composition can further comprise a biocide ([0075] Bermel), although an amount is not disclosed. 
	Lindstrom is directed to an aqueous inkjet black ink composition, wherein the composition can comprise a biocide at a concentration of 0.0001-0.5 wt%. One skilled in the art would have been motivated to have selected the biocide including amounts taught in Lindstrom as the biocide of choice in Bermel to suppress the growth of microorganisms such as bacteria, molds, fungi, etc. in aqueous inks ([0084] Lindstrom). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have to have selected the biocide including amounts taught in Lindstrom as the biocide of choice in Bermel.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bermel et al. as applied to claim 1 above, and further in view of Tyrell et al. (US 2012/0249661) 
Regarding claim 8: Bermel teaches further includes additives include anti-kogation agents ([0075] Bermel), although doesn’t mention any specific anti-kogation agents. 
Tyrell is directed to an inkjet composition comprising an anti-kogation, wherein suitable anti-kogation agents include oleth-3 phosphate ([0039] Tyrell) and a latex of acrylate ([0059] Tyrell) including a polyacrylic acid polymer used in the working examples (Table A footnote Joncryl 683), which is present from about 0.01 to about 10 percentage by weight (wt %) of total weight of the ink composition. ([0042] Tyrell). One skilled in the art would have been motivated to select the anti-kogation agents including oleth-3 phosphate as the anti-kogation agent of choice in Bermel since reduces the amount of multivalent metal ion (such as calcium) presents in ink composition. Without being bound by any theory, it is believed that the efficiency of components to bind calcium reflects the anti-clogging effect and the filterability characteristics of ink compositions. ([0019] Tyrell). Further, oleth-3 phosphate is among a short list of options ([0039] Tyrell). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have select the anti-kogation agents including oleth-3 phosphate as the anti-kogation agent of choice in Bermel.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768